Title: Thomas Jefferson to Joshua Gilpin, 15 March 1810
From: Jefferson, Thomas
To: Gilpin, Joshua


          
             
                     Monticello 
                     Mar. 15. 10.
          
          Th: Jefferson returns thanks to mr Gilpin for the pamphlet he has been so kind as to send him.
			 
			 
			 
			 no
			 one wishes more ardently that a dissipation of our foreign difficulties might enable Congress, by a liberation of our revenues, to enter systematically on the work of canals & render our country the garden which nature has destined it to be.  he salutes mr Gilpin with respect
        